Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 15, 1973, convicting him of rape in the first degree, sexual abuse in the first degree, sexual misconduct, burglary in the second degree, petit larceny and possession of burglar’s tools, after a jury trial, and sentencing him to a minimum of 8 and a maximum of 25 years on first count (rape in the first degree) and to various concurrent terms of imprisonment on all of the remaining counts. Judgmment affirmed. In our earlier decision upon this appeal (People v. Leary 45 A D 2d 1036), we directed the District Attorney to make available to appellate counsel and to this court copies of handwritten notes of conversations with witnesses, in order that a determination could be made whether the withholding of such notes from defendant’s trial counsel was prejudicial to defendant. We also directed that counsel for defendant advise us within 10 days after receipt thereof by supplemental brief whether that withholding was prejudicial to defendant. No such brief has been received. We have examined the notes and conclude that any alleged claims of prejudice to defendant from the failure of the prosecutor to turn the notes over to defendant’s trial counsel are without merit. Gulotta, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.